HARDY, Judge.
This is a suit for the recovery of a balance due on open account, or on a contract of purchase, and plaintiff has appealed from a judgment sustaining defendant’s plea of prescription and dismissing plaintiff’s suit.
Reference to plaintiff’s petition discloses that, despite an allegation of the sale of materials of a value of $101.14, plaintiff prayed for judgment in the sum of $100 with legal interest and costs, which amount does not confer jurisdiction of this appeal upon this court.
*271This question has been very recently considered by this court, in Barber v. Hardwick, 107 So.2d 725, in which the law governing appellate jurisdiction of the Courts of Appeal was set forth in minute detail, as reflected by the opinion of Judge Gladney.
It is clear that this court has no jurisdiction of the appeal, which fact must be noticed, ex proprio motu. Accordingly, It Is Ordered, Adjudged and Decreed that the appeal be and it is hereby dismissed at appellant’s cost.